DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

No IDSs have been received by the Office.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,086,837 to Kang in view of US Patent No. 5,201,000 to Matyas et al. (hereinafter Matyas).

As to claims 1 and 11, Kang teaches:
a.	Executing a network application, by one or more application servers, on behalf of a client application executed by a first client deice, the client application 
b.	Receiving from the client application a selection of an object of the network application to be shared with a second client device (user selects object) (Kang, 11:59-12:6)
Kang teaches using authentication credentials to access the selected object (Kang, 14:64-15:10), but does not expressly mention the generation of the credentials. However, in an analogous art, Mayas teaches:
c.	Generating a slogan comprising a unique sequence of words from a pre-defined list of words (user constructs passphrase (slogan) by selecting words that meet selection guidelines from a dictionary (pre-defined list of words)) (Matyas, 25:15-26:64 and 27:2-9).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the accessing of particular objects of Kang with the user creation of a passphrase (slogan) of Matyas to access the particular objects in order to enhance security of the system as suggested by Matyas (Matyas, 1:5-12).
Kang as modified further teaches:
d.	Associating the slogan with the selected object of the network application (virtual canvas is associated with a password) (Kang, 14:64-15:10).
e.	Transmitting the slogan to the first client device (passphrase filter indicates to a user if the passphrase is “good”) (Kang, 27:10-43).

g.	Responsive to receipt of the slogan from the second client device, accessing the selected object of the network application (Kang, 14:64-15:10).

As to claims 2 and 12, Kang as modified teaches the object of the network application comprises a portion or execution state of the network application or data being interacted with by the network application (shared virtual canvas in a collaboration environment) (Kang, 14:64-15:10).

	As to claims 3 and 13, Kang as modified teaches:
	a.	Comparing the slogan to one or more previously generated slogans (similarity to past passphrase is assessed) (Matyas, 25:47-50).
	b.	Determining that the slogan does not match the one or more previously generated slogans, wherein associating the slogan with the object of the network application is performed responsive to the slogan not matching the one or more previously generated slogans (virtual canvas is associated with a password provided it is approved by the password filter) (Kang, 14:64-15:10 and Matyas, 27:10-22).

As to claim 4, Kang as modified teaches receiving a selection of each word of the unique sequence of words by a user via the client application (user constructs 

As to claim 6, Kang as modified teaches iteratively selecting each word of the unique sequence of words, with each previously selected word excluded from each successive selection (removing repetitious words from the passphrase) (Matyas, 30:3-5).

As to claims 9 and 18, Kang as modified teaches identifying, in a data structure at an index corresponding to the slogan, the associated object of the network application (virtual canvas is associated with a password through database management) (Kang, 14:64-15:10 and 11:59-12:6).

As to claims 10 and 20, Kang as modified teaches determining a number of words to be selected as the unique sequence of words based on a score corresponding to the object of the network application to be associated with the slogan (ranking of potential passphrases are calculated) (Matyas, 28:14-66).

As to claim 19, Kang as modified teaches generate an image of an output of the object of the network application and transmit to the second client device the image of the output of the object of the network application (images of the virtual canvas are displayed on the displays of the devices) (Kang, 3:11-40).
Claim 5 and claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,086,837 to Kang in view of US Patent No. 5,201,000 to Matyas et al. (hereinafter Matyas) as applied to claim 4 and claim 11 respectively above, and further in view of US PG Pub. No. 2006/0221915 to Gatta et al. (hereinafter Gatta).

As to claims 5, 14 and 15, Kang as modified does not expressly mention that the passphrase selection process includes randomly selecting at least one word of the passphrase. However, in an analogous art, Gatta teaches randomly selecting, by the client application, one or more words from the pre-defined list of words located in a data base associated with the one or more application servers (passphrase can be chosen by the user or randomly selected by the computer or some other authentication model) (Gatta, [0038]). There are only three options for generating a passphrase: user selection, random selection, or a combination of the two and is seen as an obvious variation.
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the accessing of particular objects of Kang as modified with the random selection of one or more words of Gatta in order to create a secure ad hoc network as suggested by Gatta (Gatta, Abstract).

Claims 7 and 8 and claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,086,837 to Kang in view of US Patent No. 5,201,000 to Matyas et al. (hereinafter Matyas) as applied to claim 1 and claim 11 respectively US PG Pub. No. 2012/0159586 to Carney et al. (hereinafter Carney).

As to claims 7 and 16, Kang as modified does not expressly mention the use of expiration times for passphrases. However, in an analogous art, Carney teaches associating the slogan, for a finite time period, with the object of the network application (passphrases can be temporary with an expiration time) (Carney, [0042]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the accessing of particular objects of Kang as modified with the expiration of a passphrase of Carney in order to increase the security of the computer system as suggested by Carney (Carney, [0001-0004]).

As to claims 8 and 17, Kang as modified teaches the slogan is a first unique sequence of words and responsive to the finite time period expiring, associating a second slogan comprising a second unique sequence with [the] object of the network application (once the passphrase expires a new passphrase is created) (Carney, [0042]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573.  The examiner can normally be reached on M-F 7:30-17:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S POWERS/           Primary Examiner, Art Unit 2419